DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 6, change “and with a secondary” to -- and a secondary --
In Claim 1, line 19, change “and fluidly connected to this” to -- and fluidly connected to the outlet of the heat exchanger --
In Claim 1, line 24, change “and fluidly connected to them” to -- and fluidly connected to both of the recirculation inlet and the primary air duct --
In Claim 1, line 25, change “provided at the input side” to -- provided at an input side --
In Claim 1, line 29, change “this” to -- the primary mixing zone --
In Claim 1, delete “of the primary mixing chamber” from the end of the claim
In Claim 6, change “the outlet side” to -- an outlet side -- 
In Claim 6, change “the inlet side” to -- an inlet side --
In Claim 7, line 10, change “with these” to -- to both of the recirculation in let and the secondary air duct --
In Claim 7, line 17, change “the secondary temperature duct” to -- a secondary temperature duct --
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann (EP 2787279 A1) (hereinafter “Biedermann”) (see attached original document and translation for reference).
	Regarding Claim 1, Biedermann teaches of a biomass heating system (Fig. 1) for combusting fuel in the form of pellets and/or wood chips (“wood pellets”) (see [0015]), comprising: 
	a boiler (the boiler portion of the system that heats and boils “water”) with a combustion device (combustion device comprising element (3)) (see at least [0017]-[0020] and Fig. 1); 
	a heat exchanger (8) with an inlet and an outlet (inlet/outlet through which flue gas “flows” through heat exchanger (8) as is shown in Fig. 1) (see at least [0020]-[0021] and Fig. 1); 
	wherein the combustion device possesses a combustion chamber (chamber comprising zones (1) and (2)) having a primary combustion zone (1) and a secondary combustion zone (2) arranged downstream thereof (as is shown in Fig. 1); 
	wherein the secondary combustion zone (2) of the combustion chamber is fluidically connected to the inlet of the heat exchanger (as is shown in Fig. 1); and 
	wherein the primary combustion zone (1) is laterally enclosed by a plurality of combustion chamber bricks (B) (see at least [0019] and Examiner Annotated Fig. 1 below) wherein, the biomass heating system possesses the following: 
		a recirculation device (recirculation device comprising elements 4, 6, 10, 11, 16 and 17 as is shown in Fig. 1) for recirculating flue gas generated by the combustion of the fuel in the combustion device (see at least [0022]-[0023] and Fig. 1) wherein the recirculation device possesses the following: 
		a recirculation inlet (inlet to line (11)) that is provided downstream of the outlet of the heat exchanger and fluidly connected to the outlet of the heat exchanger (see at least [0022]-[0023] and Fig. 1); 
		a primary air duct for the supply of primary air (6);  
		a primary mixing unit (mixing unit comprising elements (C) and (D) as is shown in Examiner Annotated Fig. 1) with a primary mixing chamber (C) and a primary mixing duct (D) (see Examiner Annotated Fig. 1), Page 2 of 6Appin. No. 17/753,398Docket No. 14919.0034  
		wherein the primary mixing chamber is provided downstream of the recirculation inlet and the primary air duct and fluidly connected with the recirculation inlet and the primary air duct (as is shown in Examiner Annotated Fig. 1) and at least two air valves (16, 17) are provided at an input side on the primary mixing chamber (as is shown in Examiner Annotated Fig. 1);  
		a primary passage (passage through element (3)) into the primary combustion zone which is provided downstream of the primary mixing duct and fluidly connected to the primary mixing duct (as is shown in Examiner Annotated Fig. 1); and  
		wherein the primary mixing unit is arranged in such a way that it can mix the flue gas from the recirculation inlet (inlet of line (11)) with the primary air from the primary air duct (6) by means of the at least two air valves (16, 17) (see at least [0022]-[0023], [0027] and Fig. 1).


    PNG
    media_image1.png
    615
    761
    media_image1.png
    Greyscale


	Regarding Claim 3, Biedermann also teaches that the primary mixing duct (D) is directly connected to a primary mixing chamber outlet of the primary mixing chamber (the top outlet portion of mixing chamber (C) that is directly adjacent to mixing duct (D) as is shown in Examiner Annotated Fig. 1), and that the primary mixing duct (D) is provided downstream to the primary mixing chamber (C) (as is shown in Examiner Annotated Fig. 1) .  

	Regarding Claim 6, Biedermann also teaches that the primary mixing chamber possesses a primary mixing chamber outlet on an outlet side (the top outlet portion of mixing chamber (C) that is directly adjacent to mixing duct (D) as is shown in Examiner Annotated Fig. 1);
	that the primary mixing chamber (C) possesses at least two valve passage openings on an inlet side (the valve passage openings that correspond to elements (16) and (17) that connect to the lower inlet side of mixing chamber (C) as is shown in Examiner Annotated Fig. 1); and 	
	that the primary mixing chamber (C) is arranged such that the at least two valve passage openings and the primary mixing chamber outlet are not opposite each other through the primary mixing chamber (they are perpendicular to each other as is shown in Examiner Annotated Fig. 1) so that flows entering the primary mixing chamber through the at least two valve passage openings are deflected or diverted in the primary mixing chamber (as is shown in Fig. 1 via the flow arrows that are diverted in a perpendicular direction between the primary mixing chamber inlet side and outlet side) (see at least [0021]-[0022] and Fig. 1). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann.
	Regarding 4, Biedermann teaches the biomass heating system according to Claim 1 (see the rejection for Claim 1) in addition to the primary mixing duct (D) running in a straight line (as is shown in Examiner Annotated Fig. 4). 
	Biedermann is silent regarding the length of the primary mixing duct and accordingly fails to explicitly teach that the primary mixing duct has minimum length of 700 mm from beginning to end. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the length of the existing primary mixing duct to be at least 700 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Biedermann teaches of a primary mixing duct (D) with a given length (as is shown in Examiner Annotated Fig. 4) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the primary mixing duct length is a result effective variable that would have been readily changeable in the system taught by Biedermann. A larger length mixing duct would increase the amount of space for air to flow “below” the combustion chamber before entering the combustion chamber at the expense of decreased space available for the combustion chamber and vice versa (see at least [0016] and Fig. 1 of Biedermann). One of ordinary skill in the art would have been readily able to adjust the length of the existing mixing duct depending on the needs of the system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the length of the existing primary mixing duct in the system taught by Biedermann to be at least 700 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann in view of Stoll (US 4,962,912).
	Regarding Claim 5, Biedermann teaches the biomass heating system according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach thatPage 3 of 6Appin. No. 17/753,398Docket No. 14919.0034 the air valves of the primary mixing chamber are rotary slide valves that each possess a valve body with at least one valve wing and with at least one corresponding sickle-shaped valve passage opening into the primary mixing chamber. However, such configuration is known in the art. 
	Stoll discloses a relatable system with a flow control valve (Fig. 1) that is capable of modulating air flow (see at least Abstract and Figs. 1-3). Stoll teaches that the valve is a rotary slide valve (see at least Abstract and Figs. 1-3) that possess a valve body (1) with at least one valve wing (21) and with at least one corresponding sickle-shaped valve passage opening (24) that opens into a primary chamber (2) (see at least Col. 2 lines 12-16, Col. 3 lines 27-37 and Figs. 1-3). Stoll teaches that this type of valve is advantageous because, inter alia, it enables a “wide range” of flow modulation (see at least Col. 1 lines 10-15). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Biedermann by configuring the exisitng air valves of the primary mixing chamber to be rotary slide valves that each possess a valve body with at least one valve wing and with at least one corresponding sickle-shaped valve passage that opens into the primary mixing chamber based on the teachings of Stoll. Doing so would have enabled a wide range of flow modulation across each valve.
	Furthermore, Biedermann and Stoll fail to explicitly teach that that at least one valve wing is also sickle-shaped. However, merely reconfiguring the existing half-moon shaped valve-wing (21) taught by Stoll into a sickle-shape would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the valve wing merely needs to be able to cover and uncover the valve-passage opening to be able to perform it function and that using a sickle-shaped valve wing to cover and uncover the valve-passage opening as opposed to using a valve wing of a different shape to cover and uncover the opening does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Stoll teaches of a valve wing that fulfills the same purpose of covering and uncovering the valve-passage opening equally as well as a valve wing of any other shape and because there is nothing of record to show otherwise. Moreover, note that Stoll indicates that the valve wing (21) can have shapes other than the half-moon shape shown in Figs. 2 and 3 (see at least Col. 5 lines 39-47).
	Therefore, it would have been prima facie obvious to further modify the system taught by Biedermann and Stoll by reconfiguring the existing half-moon shaped valve-wing (21) taught by Stoll into a sickle-shape as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann in view of Elofsson (SE 443798 B) (see attached original document and translation for reference). 
	Regarding Claim 7, Biedermann teaches the biomass heating system according to Claim 1 (see the rejection for Claim 1) in addition to a secondary air duct (7) for the supply of secondary air via valve (15) (see at least [0018] and Fig. 1) and nozzles (14) which are provided in the combustion chamber bricks (as is shown in Fig. 1) which are directed laterally into the primary combustion zone (as is shown in Fig. 1) and which are provided downstream of and fluidically connected to a temperature control duct (5) (see at least [0018] and Fig. 1). 
	Biedermann fails to explicitly teach of a secondary mixing unit with a secondary mixing chamber and a secondary mixing duct that is arranged in such a way that it can mix the flue gas from the recirculation inlet with the secondary air from the secondary mixing duct by means of at least two air valves of the secondary mixing chamber. 
	Elofsson discloses a relatable biomass heating system (Fig. 1) that comprises both primary and secondary mixing units that each recirculate flue gas (unit comprising element 24/unit comprising element 10 respectively). Elofsson teaches that secondary mixing unit comprises a secondary mixing chamber (10) in addition to a secondary mixing duct (the duct attached to element (10) in a perpendicular direction that connects to boiler (1) as is shown in Fig. 1), wherein the secondary mixing unit is arranged in such a way that it can mix flue gas from a recirculation inlet (20) with secondary air from the secondary mixing duct (which is admitted upstream from element (11)) (see at least pg. 1-2 and Fig. 1). Elofsson teaches that such arrangement is advantageous because, inter alia, it provides means for “reducing sulphur-oxide and nitrogen-oxide emissions” (see at least Abstract and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Biedermann by implementing a secondary mixing unit into the system, that is a duplicate of the primary mixing unit system, that has its own secondary mixing chamber and secondary mixing duct that is arranged in such a way that it can mix flue gas from the recirculation inlet with the secondary air from the secondary mixing duct based on the teachings of Elofsson. Doing so would have provided means for reducing sulphur-oxide and nitrogen-oxide emissions. Note that Biedermann already teaches of at least two valves (16/17) that cooperate with the primary mixing unit to facilitate the recirculation of flue gas to the primary side. Thus, duplicating the primary mixing unit (as is presented above) to create a secondary mixing unit would necessarily require the duplication of at least two valves to facilitate the recirculation of flue gas to the secondary side. Thus, such modification would have necessarily resulted in the secondary mixing unit being arranged in such a way that it would be able to mix flue gas from the recirculation inlet with the secondary air from the secondary mixing duct by means of at least two air valves of the secondary mixing chamber as claimed (see at least Fig. 1 of Biedermann, Fig. 1 of Elofsson and the rejection for Claim 1 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US 5,241,916) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/28/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762